CaSe: 2218-mj-00901-Cl\/|V DOC #Z l Filed: 12/13/18 Page: l 0116 PAGE|D #Z l

AO 106 (Rev. 04/10) Application for a Search Warrant F‘ lt

       

 

,,.......s
..¢z'*
t t

  

~‘ i:t‘a€"¢ '

 

"=¥_: '*

UNITED STATES DISTRICT COURT Cl~fi"?i" f < 1
forth 29130£€ l3 F'E~'§ 12; 13

  
  

Southcrn District of Ohio
li..‘i. i"?t_`. `=`.* 1`,"`“ 1",!"'.1,,;",'3`
In the Matter ofthe Search of ;" '"` - 1 2’ ‘{L; [FH

 
   

r' de 'be¢h r rs bed
€r;a’»`:,a:t;,,e,s:tt;;;r,,:a,,;rr;;s ease No_ 2 , ,?. ,.,, 31 70 ,
An LG Android mobile phone found in the possession of

Eric Y. Banahene on December 11, 2018, currently

located at 370 S. Front St., Co|umbusl OH
APPLICATION FOR A SEARCH WARRANT

\_/\_J\_/\./\-/\-»/

I, a federal law enforcement oii'lce_r or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (idenn)j) the person or describe the
property to be searched and give its location).'

See Attachment A (incorporated by reference)

located in the Southem District of Ohic . there is now concealed adean the
person or describe the property to be seizean
See Attachment B (inccrporated by reference)

 

The basis for the search under Fed. R. Crim. P. 41(c) is (eheck one or more):
devidence of a crime;
|Il contraband, fruits of crime, or other items illegally possessed;
El property designed for use, intended for use, or used in committing a crime;
El a person to be arrested or a person who is unlawfully restrained.

The search is related to a Vioiation of:

Coa'e Section Ojense Description
18 U.S.C. 1956 |Vloney Laundering
18 U.S.C. 1957 Money Laundering

Thc application is based on these facts:

See attached Aflidavit

l!{ Continued on the attached sheet.

|‘_‘l Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 31032, the basis of which is set forth on the attached sheet.

de Wa

Anne Nightingale, |RS-Cl Special Agent
Printed name and title

Swom to before me and signed in my presence.
Date: [1_ l%_ ;5@ iz\ {OFM' M/M_”‘Q
Judge ’s signature
City and state: (o\u,\.\/)J§ 1 O \1' Chelsey M. Vascura, U.S. Magistrate Judge

Prt'nted name and title

 

CaSe: 2218-mj-00901-Cl\/|V DOC #Z l Filed: 12/13/18 Page: 2 Of 16 PAGE|D #Z 2

IN TI-[E UNITED STATES DISTRICT COURT
FOR THE SOUTI-lERN DISTRICT OF OHIO

IN rita MATTER or THE sEARcH 0F A
MOBILE PHoNE FURTHER DEscRrBED
As AN Lc ANDROID PHONE FOUND lN
THE PossEssroN or ERIc Y.
BANAHENE oN DECEMBER 11, 201 s, case No. 2= )s- M :r- 70 l
cURREN'rLY LocATED AT THE
FRANKLIN coUNTY JAIL (Fccc 1),
LocATED AT 370 soUTH FRONT
STREET, coLUMBUs, onto 43215

 

 

AFFIDAVI'I` IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Anne Nightingale, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property_an
electronic device_which is currently in law enforcement possession, and the extraction ii'om
that property of electronically stored information described in Attachment B.

2. I am a Special Agent with lRS-Crirninal Investigation and have been so employed
since 2008. I have received specialized law enforcement training at the F ederal Law
Enforcement Training Center, Glynco, Georgia and additional specialized training from the IRS.
My duties as a Special Agent include conducting investigations of individuals and businesses
that have violated F ederal Law, particularly those laws found under Title 18, Title 26 and Title

31 of the United States Code. I have participated in multiple such investigations

CaSe: 2218-mj-00901-Cl\/|V DOC #Z 1 Filed: 12/13/18 Page: 3 0116 PAGE|D #Z 3

3. I have conferred with Special Agent Shawn Mincks with Internal Revenue
Service - Criminal lnvestigation regarding the facts and circumstances detailed in this affidavit

4. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.

I])ENTIFICATION OF THE DEVICE TO BE EXAMINED

 

5. The property to be searched is a mobile phone further identified as an LG Android
phone found in the possession of Eric Y. Banahene on December ll, 2018, hereinafter the
“Device.” The Device is currently located at the Franklin County Jail (FCCC 1), located at 370
South Front Street, Columbus, Ohio 43215.

6. The applied-for warrant would authorize the forensic examination of the Device
for the purpose of identifying electronically stored data particularly described in Attachment B.

PROBABLE CAUSE

7. Special Agent Mincks and other law enforcement personnel have conducted
multiple interviews and have analyzed bank records and other documentation Following
consultation with Special Agent Mincks, the affiant believes the investigation to date tends to
show that Eric Y. Banahene committed money laundering violations in that he knowingly and
willfully facilitated the receipt, concealment and transfer of funds derived from so-called
“Romance Scam” victims. The affiant further believes that there is probable cause to believe
evidence of crime will be found on the device to be searched. Perpetrators of the seams posted
fake profiles on various dating websites, then individuals throughout the United States and other
countries were contacted by or enticed to initiate contact with the perpetrators

8. After making contact With the victims online, the perpetrators used email, instant

messaging services, text messaging and phone calls to build a relationship of trust With the

CaSe: 2218-mj-00901-Cl\/|V DOC #Z 1 Filed: 12/13/18 Page: 4 0116 PAGE|D #Z 4

victims Once trust was gained, the perpetrators convinced the victims to provide money
purportedly for various investments or need-based reasons The perpetrators told many of the
victims that they were overseas, often in Ghana. The perpetrators further explained, for example,
that they had located gold or diamond mines through which they could both become very
wealthy if the victim invested money; had financial trouble and needed assistance; or had had
legal trouble, were in prison and needed money to pay off the captors. The victims then wire
transferred, direct transferred or deposited money into accounts located within the United States
and controlled by Banahene. The victims provided the funds with the expectation that the money
would be invested or used to assist their online “lriend.”

9. Contemporaneous and subsequent to the wire transfers, account transfers and
deposits received by Banahene from the victims, Banahene disposed of the funds through cash
withdrawals; international and domestic wire transfers; personal expenditures; and purchases of
cashier’s checks, including checks payable to Insurance Auto Auctions (IAA) and Copart, which-
were auto auction companies None of the victims received any return on their “investments” or
any of their money back.

lO. The affiant believes that evidence garnered so far in the investigation tends to
show that Banahene knew that the funds he received were derived from some kind of unlawful
activity, and the funds were, in fact, derived from a specified unlawful activity, namely wire
hand (18 U.S.C. § 1343). Once Banahene received the money, the hinds Were not used in the
manner promised to the victims of the fraud. Instead, the funds were transacted in a fashion
designed to conceal the nature and source of the funds through cash withdrawals wires and

purchases of vehicles, in violation of 18 U.S.C. § 1956(a)(1)(B)(i). Additionally, many monetary

CaSe: 2218-mj-00901-Cl\/|V DOC #Z 1 Filed: 12/13/18 Page: 5 0116 PAGE|D #Z 5

transactions were in excess of $10,000, in violation of 18 U.S.C. § 1957. This evidence is
summarized in the following paragraphs
Person 26

11. In 2015 , Person 26 met a person she believed to be named Eddie Costa on
EHarmony.com. “Costa” told Person 26 that he was in Ghana to mine gold. “Costa” eventually
asked Person 26 to send him money to pay fees related to mining gold. Person 26 sent the
money. The money was not used to pay mining fees

12. Between January 5, 2016, and January 12, 2016, Person 26 made cash deposits
totaling $25,269 into Fifth Third Bank account # xx6467 at branch locations in or near her
hometown. Banahene opened Fiith Third Bank account # xx6467 in the name of Pizaro Auto,
LLC on December 21, 2015. The account was closed in March of 2017. Banahene was the only
person with signatory authority on the account. Banahene had established Pizaro Auto, LLC on
January 7, 2013.

13. From this account, Banahene conducted the following transactions, on or about
the dates below, involving the proceeds of wire fraud to conceal or disguise the nature, location,
source, ownership or control of the proceeds:

a. January 6, 2016 - $5,000 cash Withdrawal

b. January 11, 2016 - $5,000 cash withdrawal
c. January 13, 2016 - $9,950 cash withdrawal
d. January 15, 2016 - $2,900 cash withdrawal

14. On March 1, 2018, a federal grand jury in the Southem District of Ohio returned
an indictment charging several individuals including Kwabena M. Bonsu, with money

laundering offenses in case number 2:18-cr-58. The indictment alleged that, between December

CaSe: 2218-mj-00901-Cl\/|V DOC #Z 1 Filed: 12/13/18 Page: 6 0116 PAGE|D #Z 6

ll, 2015, and January 4, 2016, Person 26 had deposited or wired a total of $114,500 to Fifth
Third Bank account # xx4602, which was controlled by Bonsu. The indictment alleged that
Person 26 did so in response to requests by “Costa” to send money to pay fees related to mining
gold. According to the indictment, the money “Costa” sent to the account in the control of Bonsu
was not used for that purpose, but instead Was used for cash withdrawals and to purchase
vehicles from Copart.
Person 15

15. ln 2013, Person 15 met someone she believed to be named Bernard Mills on the
online dating site CatholicSingles.com. “Mills” told Person 15 that he was a precious metals
buyer and had to travel to Ghana for his job. “Mills” asked Person 15 to send him money for
expenses related to the mining of precious metals Person 15 sent money. In fact, the money was
not used on expenses related to mining of precious metals

16. Between July 25, 2016, and January 26, 2017, Person 15 wired a total of
$334,500 to Fifth Third Bank account # xx6467 and JP Morgan Chase Bank account # xx0861.
Banahene opened JP Morgan Chase Bank account # xx086l on October 20, 2015 in the name of
Pizaro Auto, LLC. The account closed in November of 2016. Banahene was the only person with
signatory authority on the account

17. From these accounts, Banahene conducted the following transactions on or about
the dates below, involving the proceeds of wire fraud to conceal or disguise the nature, location,
source, ownership or control of the proceeds:

a. July 27, 2016 - $5,447 cash withdrawal

b. August 3, 2016 - $4,238 withdrawal consisting of the purchase of a cashier’s
check payable to Copart.

c. August 16, 2016 - $9,900 cash withdrawal

CaSe: 2218-mj-00901-Cl\/|V DOC #Z 1 Filed: 12/13/18 Page: 7 0116 PAGE|D #Z 7

18.

August 19, 2016 - $5,500 cash withdrawal
August 26, 2016 - $4,000 cash withdrawal

August 30, 2016 - $6,3 63 withdrawal consisting of the purchase of a cashier’s
check payable to Copart.

August 31, 2016 - $7,000 cash withdrawal

September 6, 2016 - $4,800 withdrawal consisting of the purchase of a cashier’s
check payable to Copart.

Novernber 22, 2016 - $7,000 cash Withdrawal
December l, 2016 - $9,200 cash withdrawal
December 5, 2016 - $4,800 cash withdrawal
December 21, 2016 - $6,400 cash withdrawal
January 31, 2017 - $3,100 cash Withdrawal
January 31, 2017 - $6,300 cash Withdrawal
February 1, 2017 - $9,950 cash withdrawal

Also from this account, Banahene engaged in the following monetary transactions

in criminally derived property of a value greater than $10,000, on or about the dates below:

a.

August 3, 2016 - $37,218 withdrawal consisting of the purchase of a cashier’s
check payable to IAA. The check was used to purchase an unknown vehicle.

August 9, 2016 - $61,224 withdrawal consisting of the purchase of cashier’s
Checks in the amounts of $36,666 and $3,778 payable to Copart and $10,880
payable to IAA, as well as $9,900 cash withdrawal.

November 25 , 2016 - $28,000 wire to an account held at Guaranty Trust Bank in
Accra, Ghana by a foreign entity.

December 21, 2016 - $40,000 wire to an account held at China Construction Bank
Corporation in Xiamen, China by a foreign entity.

January 26, 2017 - $19,045 wire to account held at Guaranty Trust Bank in Accra,
Ghana by a foreign entity.

CaSe: 2218-mj-00901-Cl\/|V DOC #Z 1 Filed: 12/13/18 Page: 8 0116 PAGE|D #Z 8

19, The above-referenced indictment, returned on March 1, 2018, in case number
2:18-cr-58, also charged Nkosiyoxoxo Msuthu and Cynthia Appiagyei with multiple money
laundering offenses The indictment alleged that, between August 11, 2014, and November 24,
2014, Person 15 had sent $253,900 via 11 wire transfers to JP Morgan Chase Bank account
# xx6119, which was controlled by Msuthu and Appiagyei, and had further sent $23,500 to PNC
Bank account # xx6636, which was also controlled by Msuthu and Appiagyei. The indictment
alleged that Person 15 did so in response to requests by “Mills” to send money for expenses
related to the mining of precious metals According to the indictment, the money “Mills” sent to
the account in the control of Msuthu and Appiagyei was not used for that purpose, but instead
was used for cash withdrawals and to purchase vehicles from Copart.

Statements by Coniidential Human Sources

20. In 2018, Confidential Human Source 1 (CHS 1) told investigators that he or she
was part of a conspiracy to commit money laundering. CHS 1 told investigators that, during the
time of the conspiracy, two other members of the conspiracy at different times told CHS 1 that
Banahene was involved in a scheme to commit money laundering

21 . In 2018, Confidential Human Source 2 (CHS 2) told investigators that he or she
was part of a conspiracy to commit money laundering CHS 2 told investigators that, during the
time of the conspiracy, one other member of the conspiracy told CHS 2 that Banahene was
involved in a scheme to commit money laundering The individual who provided this
information to CHS2 was one of the two individuals who had made a similar statement to CHSl,

above.

CaSe: 2218-mj-00901-Cl\/|V DOC #Z 1 Filed: 12/13/18 Page: 9 0116 PAGE|D #Z 9

Nexus to the Property to Be Searched

22. On December ll, 2018, Eric Banahene was arrested pursuant to an arrest warrant
issued after the filing of a criminal complaint by Special Agent Shawn Mincks with IRS-
Criminal lnvestigation. When he was arrested, Eric Banahene had in his possession a cellular
phone further identified as an LG Android phone. Banahene is currently being held in the
Franklin County Jail (FCCC l), located at 370 South Front Street, Columbus, Ohio 43215. The
cellular phone that was in Banahene’s possession when he was arrested is also located at that jail.

23. On or about November 22, 2016, Eric Banahene opened a bank account at
KeyBank. The signature card for the account listed his phone number at 614-705-8817.

24. The above-referenced indictment, returned on March l, 2018, in case number
2:18-cr-58, also charged John Amoah and King Faisal Hamidu with multiple money laundering
offenses ln conjunction with this investigation, law enforcement seized and searched cell phones
used by Amoah and Hamidu.

25. Hamidu’s phone contains a contact labeled “Yaw Kb New.” One of the phone
numbers listed for that contact is 614-705-8817, which is the same number listed on Banahene’s
signature card at KeyBank. It should also be noted that “Yaw” is Banahene’s middle name.

26. Amoah’s phone contains a contact labeled “Yaw.” One of the phone numbers
listed for that contact is 614-705-8817. Another phone number listed for that contact is
+233 26 574 6781. Amoah’s phone contains messages sent between Amoah and “Yaw” at the
phone number +233 26 574 6781 on the messaging app WhatsApp. These messages reference
“KB,” which is a known nickname for Kwabena M. Bonsu, mentioned above. Below is a

sampling of messages between Amoah and “Yaw”:

CaSe: 2218-mj-00901-Cl\/|V DOC #Z 1 Filed: 12/13/18 Page: 10 01 16 PAGE|D #Z 10

Conversation l

Amoah: Chale KB in container no come still?

Banahene: No
CHS l told investigators that one method of transferring value from the United States to Ghana
Was through the shipment of vehicles, in shipping containers, from the United States to Ghana.
Shipping records show that multiple vehicles purchased by Bonsu and others charged in the
indictment related to case 2:18-cr-58, using hinds derived from romance scams, were received
by Banahene in Ghana.

Conversation 2

Amoah: Yaw. . .I beg. . .U fit make deposit for me?...[the message then includes a 12-

digit number ending in 5720] .. .Tiffany nock. . .$300

Banahene: No p
Banahene later sent a photo to Amoah showing a receipt for a $3 00 cash deposit into a
Huntington Bank account ending xx5720.

Conversation 3

Amoah: Homie 1 beg today remove the material money for me ooh
Banahene then sent Amoah various pictures of the inside and outside of vehicles Amoah
followed the receipt of these images with a question, and Banahene provided an answer:

Amoah: What be the lot

Banahene: 34943316. . .33001986

27. In speaking with Special Agent Shawn Mincks, I learned that Banahene provided

phone number 614-218-7430 when he was arrested. However, Special Agent Mincks also

informed me that Banahene listed various phone numbers on various bank accounts h'om 2015

CaSe: 2218-mj-00901-Cl\/|V DOC #Z 1 Filed: 12/13/18 Page: 11 0116 PAGE|D #Z 11

forward and changes phone numbers frequently Open source information indicates that the
phone number 614-218-7430 is a wireless phone number carried by Aerial Communications and
assigned to Eric Banahene.

28. The Device is currently in the lawful possession of the Franklin County Sheriff’s
Office at the Franklin County Jail. lt came into the Franklin County Sheriff’s Office possession
in the following way: Banahene was arrested on December 11, 2018 by the United States
Marshals Service. The USMS has a contract with the Franklin County Sheriff"s Office to house
federal prisoners When housing prisoners, all property the prisoner had when arrested is also
transferred to the Franklin County Sheriff’s Officc.

29. The Device is currently in storage at the Franklin County Jail (FCCC l), located
at 370 South Front Street, Columbus, Ohio 43215. ln my training and experience, l know that the
Device has been stored in a manner in which its contents are, to the extent material to this
investigation, in substantially the same state as they were when the Device first came into the
possession of the Franklin County Sheriff" s Office.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

 

30. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
lnternet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools

31. Forensz'c evidence As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

10

CaSe: 2218-mj-00901-Cl\/|V DOC #Z 1 Filed: 12/13/18 Page: 12 0116 PAGE|D #Z 12

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:

a.

Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).
Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence

A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who
used them, and when.

The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant.

Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is

not present on a storage medium.

ll

CaSe: 2218-mj-00901-Cl\/|V DOC #Z 1 Filed: 12/13/18 Page: 13 01 16 PAGE|D #Z 13

32. Nature of examination Based on the foregoing and consistent with Rule
4 l (e)(2)(B), the warrant I am applying for would permit the examination of the device consistent
with the warrant The examination may require authorities to employ techniques including but
not limited to computer-assisted scans of the entire medium, that might expose many parts of the
device to human inspection in order to determine whether it is evidence described by the warrant

33. Manner ofexecution. Because this warrant seeks only permission to examine a
device already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises Consequently, I submit there is reasonable cause for the
Court to authorize execution of the warrant at any time in the day or night.

Ml!

34. I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Device described in Attachment A to seek the items described

in Attachment B.

Respectfully submitted,

daM/MA/OU~:¢/(F

Anne Nightingale‘j
Special Agent
IRS Criminal lnvestigation

Subscribed and sworn to before me
on December 13, 2018:

//l/&*/\§

cHELsEY `1\71. vAsCURA
United States Magistrate Judge

12

CaSe: 2218-mj-00901-Cl\/|V DOC #Z 1 Filed: 12/13/18 Page: 14 01 16 PAGE|D #Z 14

ATTACHMENT A

The property to be searched is a mobile phone further identified as an LG Android phone
found in the possession of Eric Y. Banahene on December ll, 2018, hereinafter the “Device.”
The Device is currently located at the Franklin County Jail (FCCC 1), located at 370 South Front
Street, Columbus, Ohio 43215.

'I`his warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

CaSe: 2218-mj-00901-Cl\/|V DOC #Z 1 Filed: 12/13/18 Page: 15 01 16 PAGE|D #Z 15

ATTACI'IN.[ENT B

1. All records on the Device described in Attachment A that relate to violations of
18 U.S.C. § 1956 and 18 U.S.C. § 1957 and involve Eric Y. Banahene since December l, 2015,

including:

a. Records identifying the establishment, ownership, operation and/or control of any
limited liability corporation or other business entity including articles of
organization; correspondence with and/or submissions to/from any Secretary of
State office; applications disposition records and/or correspondence related to the
issuance or use of Employer Identification Numbers (EIN); minutes and other
official business records and documents identifying any registered agent(s),
incorporator(s), and/or other identified members

b. All records related to offered or actual purchase, sale, transfer or shipment of
motor vehicles or other consumer goods including sale advertisements or listings
correspondence, purchase orders contracts invoices receipts vehicle
registrations titles shipping records and delivery notices

c. All records related to or referencing electronic transfers of funds or cash deposits
including requests for an electronic transfer or cash deposit, wiring or deposit
instructions receipts and correspondence;

d. All records related or referring to persons or entities in other countries and the
locations of such persons or entities

e. Asset ownership and/or acquisition records including contracts invoices receipts
registrations titles insurance records and/cr photographs of assets including motor
vehicles real property, boats jewelry, precious metals and gems and currency
(foreign, domestic, or virtual currency);

f. Travel records including travel directions hotel reservations rental car
reservations airplane reservations invoices airline tickets and itineraries;

g. Records related to banking activity including communications and data related to
the opening, closing use, custody and/or control of bank accounts alternative
currency accounts (i.e. those related to Bitcoins), credit cards and/or debit cards
including applications for accounts approval or declination notices credit and/or
debit card issuance notices credit and/or debit card activations; bank statements
welcome or account opening/closing notifications; deposit, payment, withdrawal,
or transfer orders receipts and/or notifications; balance inquiries and/or notices
and security notifications;

CaSe: 2218-mj-00901-Cl\/|V DOC #Z 1 Filed: 12/13/18 Page: 16 0116 PAGE|D #Z 16

h. All financial statements accounting records and supporting source documents
relating to receipts expenditures general ledgers accounts and notes
receivable, accounts and notes payable, balance sheets income statements
statements of profit and loss and any other accounting records and other
records and/or ledgers relating to Pizaro Auto, LLC, or any variation of this entity
name or any other entities identified through items seized pursuant to section b.
above;

i. Records pertaining to any financial institution account including but not limited to
account numbers passwords, personal identification numbers (PINS),
deposit/withdrawal records notes logs and photographs

j. Electronic records of internet sites visited and data accessed and/or
communications made in the course of visiting such lnternet sites

k. Communications records and histories made through and/or from applications
(known as “Apps”); emails; texts calls or other media contained on the electronic
devices to be searched and all attachments included in such communications

l. Contact lists and any documents reflecting names addresses email addresses
telephone numbers fax numbers and/or other contact information

m. Evidence of user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs
phonebooks, saved usernames and passwords documents and browsing history.

